sabrelogoa01.jpg [sabrelogoa01.jpg]
EXHIBIT 10.60







April 5, 2017
David Shirk
c/o Sabre Corporation
3150 Sabre Drive
Southlake, Texas 76092




Dear David:


This agreement (“Agreement”) will confirm our mutual understanding with respect
to your proposed employment by Sabre Corporation (the “Company”) effective as of
June 5, 2017 (the “Effective Time”).
  
1.    Job Description / Title / Duties


(a)
You will serve as Executive Vice President of Sabre Corporation and President of
Sabre Airline Solutions. You shall have all of the authority, and perform all of
the functions, that are consistent with such position, as determined by the
Company and generally described as the top executive responsible for overseeing
all operations for Sabre Airline Solutions. You shall perform all such duties
faithfully, industriously, and to the best of your experience and talent. Except
as otherwise expressly provided in this Agreement, you shall abide in all
material respects by all Company policies and directives applicable to you. You
will report directly to the Chief Executive Officer of the Company or his
designee.



(b)
During the Employment Period (as defined below), excluding any periods of
vacation and sick leave to which you are entitled, you shall devote your full
working time, energy and attention to the performance of your duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. During the Employment
Period, you may not, without the prior written consent of the Company, directly
or indirectly, operate, participate in the management, operations or control of,
or act as an executive, officer, consultant, agent or representative of, any
type of business or service (other than as an executive of the Company or any of
its subsidiaries or affiliates). It shall not, however, be a violation of the
foregoing provisions of this Section 1(b) for you to (i) subject to the approval
of the Chief Executive Officer of the Company, serve as an officer or director
or otherwise participate in educational, welfare, social, religious and civic
organizations, (ii) subject to the approval of the Chief Executive Officer of
the Company, serve as a director of a corporation that is not a Competitor (as
defined in Section 8(c)), or (iii) manage your or your family’s personal,
financial and legal affairs, so long as, in the case of clause (i), (ii) or
(iii), any such activities do not interfere with the performance of your duties
and responsibilities to the Company as provided hereunder.



2.    Term of Employment
Unless terminated earlier pursuant to Section 7 hereof, the term of this
Agreement and your employment following the Effective Time shall be for three
years, beginning at the Effective Time and ending on the third anniversary of
the date of the Effective Time (the “Initial Term”). The term of this Agreement
and your employment shall automatically renew for one-year periods following the
Initial Term (each, an “Additional Term”); provided, however, that either party
may elect not to renew the term of your employment and this Agreement following
the Initial Term or any Additional Term by providing written notice of such
non-renewal at least 60 days prior to the end of the applicable term. The period
of your employment with the Company shall be referred to herein as the
“Employment Period.” Notwithstanding the foregoing, the provisions of this







--------------------------------------------------------------------------------





Agreement, including without limitation Sections 5, 6, 7, 8, 9, 10 and 11 shall
survive termination of this Agreement to the extent necessary to enable the
parties to enforce their respective rights hereunder.
Either you or the Company may terminate your employment with the Company at any
time, and for any reason or no reason, with or without Cause or Good Reason, as
set forth in Section 7 of this Agreement. For purposes of this Agreement, “Date
of Termination” shall mean (a) if your employment is terminated by your death,
the date of your death, (b) if your employment is terminated as a result of your
Disability (as defined in Section 7 below), the date upon which you receive the
notice of termination from the Company, (c) if you voluntarily terminate your
employment or your employment is terminated by the Company without Cause, the
date specified in the notice given pursuant to Section 7(a) or (c) herein, as
applicable, which (except in the case of a resignation for Good Reason following
the end of the cure period) shall not be less than 60 days after such notice,
and (d) if your employment is terminated for any other reason, the date on which
the notice of termination is given unless otherwise agreed to by the Company.
Notwithstanding anything to the contrary set forth herein, in the event that the
Company adopts a severance plan for other similarly-situated senior executives
of the Company and the Company determines that such severance plan would provide
you with benefits upon termination of employment that are substantially similar
to (but not less than) those set forth herein in connection with a termination
of your employment without Cause or for Good Reason, the Company may, at its
option, terminate the applicability of Section 7 of this Agreement with respect
to any termination of your employment and any such termination shall instead be
governed by your participation in such severance plan. In the event of such
adoption of a severance plan, references to Section 7 of this Agreement shall
refer to the corresponding elements of such severance plan.
3.    Base Salary and Sign On Bonus
During the Employment Period, your annual base salary will be $600,000 (“Base
Salary”), less withholding for taxes and deductions for other appropriate items.
Your Base Salary will be determined solely by, and will be reviewed annually by
the Board of Directors of the Company (the “Board”) or a committee of the Board
(any such revised Base Salary shall then be referred to as the “Base Salary”).
Additionally, you will be paid a sign on bonus in the aggregate amount of
$75,000 which will be paid within 30 days of the Effective Time, contingent upon
your signing of a bonus repayment agreement, the form of which is attached as
Exhibit C.


4.    Annual Bonus
During the Employment Period, you will be eligible to receive an annual target
cash bonus equal to 85% (the “Target Bonus”) of your Base Salary, based on your
attainment of pre-established performance goals set forth each calendar year by
the Board or a committee of the Board. The annual bonus for a particular
calendar year shall be paid to you no later than March 15 of the year following
the year in which such bonus was earned, subject to your continued employment on
such date, except as otherwise provided in Section 7. For calendar year 2017,
the annual cash bonus will not be prorated based on your Effective Time.
5.    Participation in the Company’s Equity Incentive Plan
On the 15th of the calendar month following the Effective Time, you will receive
an equity grant valued at $3,600,000. The grant value will be provided in an
equal number of stock options and restricted stock units. The grant is expected
to be made under the Sabre Corporation 2016 Omnibus Incentive Compensation Plan
(the “Plan”) and will be subject to the terms and conditions of the Plan and the
applicable award agreements issued in connection with the grant. During the
Employment Period, you will be eligible to participate in the long-term equity
incentive plan maintained by the Company and in which other senior executive
officers participate. The amount and terms and conditions of any awards to be
granted to you will be determined by the Board, the Compensation Committee of
the Board or a sub-committee of the Compensation Committee, as applicable.


2

--------------------------------------------------------------------------------





6.    Benefit Plans and Programs
(a)
You will be eligible to participate in the Company’s employee benefit plans,
policies and other compensation and perquisite programs provided to other senior
executives of the Company, subject to the terms, conditions and eligibility
requirements of each such benefit plan, policy or other compensation program,
including amendments or modifications thereto. During the Employment Period, you
shall be entitled to paid vacation and sick leave in accordance with the
Company’s vacation, holiday and other pay for time not worked policies as in
effect from time to time; provided that you will be entitled to not less than
five weeks of paid vacation per year, prorated for partial years of employment.
Such benefit plans, policies or other compensation and perquisite programs may
be discontinued or changed from time to time in the Company’s sole discretion.

(b)
During the Employment Period, the Company shall reimburse you for all reasonable
travel and other business expenses incurred by you in the performance of your
duties to the Company in accordance with the Company’s expense reimbursement
policy as in effect from time to time, subject to your compliance with the terms
of such policy.

7.    Termination Provisions
Except (i) as expressly provided in this Section 7, (ii) for any vested benefits
under any tax qualified plan or other benefit plan (to the extent that such
benefit plan does not provide for a duplication of the benefits described
herein) maintained by the Company, and (iii) pursuant to the terms of your
equity award agreements, you shall not be entitled to any benefits or payments
in the event of the termination of your employment with the Company.
(a)
Termination without Cause or by You for Good Reason. The Company may terminate
your employment at any time without Cause (as defined below) upon 60 days’
notice, or you may terminate your employment for Good Reason (as defined below),
upon compliance with the notice and cure period described below. Notwithstanding
anything herein to the contrary, in the event that your employment is terminated
by the Company as a result of the giving of a notice of non-renewal of the
Initial Term or any Additional Term by the Company, such termination shall be
deemed for all purposes to be a termination by the Company without Cause at the
end of the then-current Term. In the event your employment is terminated by the
Company without Cause or by you for Good Reason, the Company shall pay to you:
within 30 days of the Date of Termination: (A) your Base Salary through the date
of your termination, (B) reimbursement for any unreimbursed business expenses
incurred by you in accordance with Company policy prior to the date of your
termination that are subject to reimbursement and (C) payment for vacation time
accrued as of the date of your termination but unused (such amounts under
clauses (A), (B) and (C) above, collectively the “Accrued Obligations”). In
addition, on the date the annual bonuses are otherwise paid to executives who
remain employed with the Company, you shall receive, in the year of your
termination, an amount equal to any accrued but unpaid annual bonus for the
immediately preceding year that you would have been paid had you remained
employed on the date such bonuses are paid.

In addition, in the event your employment is terminated by the Company without
Cause or by you for Good Reason, the Company will pay to you, subject to Section
11(b)(ii), as severance, in equal installments in accordance with normal Company
payroll practices over the 18 month period following the Date of Termination, an
amount equal to 150% of the sum of (i) your annual Base Salary as in effect
immediately prior to the Date of Termination and (ii) your Target Bonus as of
the Date of Termination.
In addition, for the 18 month period commencing on the day after the Date of
Termination, the Company shall continue to provide medical, dental and vision
benefits) to you and any eligible dependents which are substantially similar to
those provided generally to executive officers of the


3

--------------------------------------------------------------------------------





Company and their eligible dependents (including any required contribution by
such executive officers) pursuant to such medical, dental and vision plans as
may be in effect from time to time as if your employment had not been terminated
(it being understood that the Company may provide such coverage by treating this
as a COBRA period and charging you only the amount of the contribution that
would be required of you as an active employee); provided, however, that if you
become re-employed with another employer and are eligible to receive health
insurance benefits under another employer provided plan, the benefits described
in this paragraph shall terminate. In such event, you are obligated to promptly
notify the Company of any changes in your benefits coverage. In addition, you
will be provided senior executive level outplacement services, at the Company’s
expense, for a period of one year, using a reputable provider selected by you
with the Company’s approval (which shall not be unreasonably withheld). To the
extent any reimbursements or in-kind payments due to you under this Agreement
constitute “deferred compensation” under Code Section 409A, any such
reimbursements or in-kind payments shall be paid to you no later than the last
day of the taxable year next following the taxable year in which the expenses
were incurred, and in a manner consistent with Treas. Reg. §1.409A-3(i)(1)(iv).
Any amounts paid under this Section 7(a) shall be paid only upon your executing
an Agreement and General Release substantially in the form attached hereto as
Exhibit A (the “Release”) and such Release becoming effective within thirty-five
(35) days following the Date of Termination, it being understood that any
payment under this Section 7(a) that would otherwise have been made to you but
that is conditioned upon the execution and effectiveness of the Release shall
not be made or provided until the fortieth day following the Date of Termination
and, with regard to Section 7(a), subject to your not violating any of your
obligations to the Company under Section 8 and subject to your complying with
your obligations under Section 9 of this Agreement. Further, you agree that
suspension of such termination payments or benefits, as a consequence of your
breach of such obligations does not in any way limit the ability of the Company
to pursue injunctive relief or to seek additional damages with respect to your
breach of such obligations. Except as otherwise provided above, any outstanding
equity or equity-based awards held by you as of your Date of Termination shall
be governed by the provisions of the applicable equity plan covering such awards
or any applicable grant agreement.
You shall not be required to seek or accept other employment, or otherwise to
mitigate damages, as a condition to receipt of any benefits described in this
Section 7(a).
(b)
Termination on Death/Disability. In the event your employment is terminated as a
result of your death or Disability, the Company will pay to you or your
beneficiary the Accrued Obligations and any accrued but unpaid annual bonus for
the immediately preceding year that you would have been paid had you remained
employed on the date such bonuses are paid in year in which you die or become
Disabled.

(c)
Voluntary Termination. You may terminate your employment for any reason upon 60
days’ notice to the Company. If you voluntarily terminate your employment (other
than for Good Reason), the Company will pay to you the Accrued Obligations
within 30 days of such termination of employment.

(d)
Termination for Cause. The Company may terminate your employment at any time for
Cause. In the event your employment is terminated for Cause, the Company will
pay to you the Accrued Obligations no later than 30 days of such termination of
employment.

For purposes of this Agreement, “Disability” shall mean that you have suffered a
physical or mental illness or injury that has (i) impaired your ability to
substantially perform your full-time duties with the Company with or without
reasonable accommodation for a period of 180 consecutive or non-consecutive days
in a 12-month period; (ii) qualifies you for benefits under the Company’s
long-term disability plan, including any eligibility or elimination period; and
(iii) you shall not have returned to full-time employment with the Company.
“Disabled” shall have the correlative meaning.


4

--------------------------------------------------------------------------------





For purposes of this Agreement, “Cause” shall mean the occurrence of the events
described in the following clauses (i) or (ii) herein, provided that no act or
failure to act by you shall be deemed to constitute Cause if done, or omitted to
be done, in good faith and with the reasonable belief that the action or
omission was in the best interests of the Company: (i) the Chief Executive
Officer of the Company makes a good faith determination that you (A) were guilty
of gross negligence or willful misconduct in the performance of your duties for
the Company (other than due to your physical or mental incapacity), (B) breached
or violated, in any material respect, any agreement between you and the Company
or any material policy in the Company’s code of business conduct or similar
employee conduct policy (as amended from time to time), or (C) committed a
material act of dishonesty or breach of trust with regard to the Company, any of
its subsidiaries or affiliates that causes, or is likely to cause, material and
demonstrable injury, monetarily or otherwise, to the Company, or (ii) you are
convicted of, or plead guilty or nolo contendere to, a felony or other crime of
moral turpitude. Once any breach or violation has been communicated, you have 15
days to cure if susceptible to cure. In the event that, following the
termination of your employment hereunder for any reason the Company makes a good
faith determination that Cause existed at the time of your termination to
terminate your employment, your employment shall retroactively be deemed to have
been terminated for Cause.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events, without your prior written consent: (i) any materially
adverse change to your responsibilities, duties, authority or status from those
set forth in this Agreement or any materially adverse change in your positions,
titles or reporting responsibility not otherwise consistent with Section 1(a);
provided that the Company ceasing to be publicly traded (or becoming publicly
traded after ceasing to be publicly traded) shall not be deemed a material
adverse change; (ii) a relocation of your principal business location to an area
outside a 50 mile radius of its current location or moving of you from the
Company’s headquarters; (iii) a failure of any successor to the Company (whether
direct or indirect and whether by merger, acquisition, consolidation, asset sale
or otherwise) to assume in writing any obligations arising out of this
Agreement; (iv) a failure to timely pay any of the compensation provided for
under Sections 3 through 5 above to you in connection with your employment; or
(v) a material breach by the Company of this Agreement or any other material
agreement with you relating to your compensation; provided that, within 30 days
following the date on which you have knowledge of the occurrence of any of the
events set forth therein, you have delivered written notice to the Company of
your intention to terminate your employment for Good Reason, and the Company
shall not have cured such circumstances (if susceptible to cure) within 30 days
following receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, the Company has not taken all reasonable
steps within such 30-day period to correct and cure such grounds as promptly as
practicable thereafter). If the Company does not cure such circumstances within
the cure period, your termination for Good Reason will occur within 30 days
after the end of the cure period.
8.    Non-solicitation, Non-recruitment and Non-competition
You acknowledge and agree that, in your position as Executive Vice President of
the Company and President of Sabre Airline Solutions (which, for purposes of
this Section 8, shall include all of the Company’s subsidiaries and all
affiliated companies and joint ventures connected by ownership to the Company at
any time), it is expected that: (i) you will be materially involved in
conducting or overseeing all aspects of the Company’s business activities
throughout the world; (ii) you will have material contact with a substantial
number of the Company’s employees, and all or substantially all of the Company’s
then-current and actively-sought potential customers (“Customers”) and suppliers
of inventory (“Suppliers”); and (iii) you will have access to all or
substantially all of the Company’s Trade Secrets and Confidential Information
(see Exhibit B for definitions of “Trade Secrets” and “Confidential
Information”). You further acknowledge and agree that your competition with the
Company anywhere worldwide, or your attempted solicitation of the Company’s
employees or Customers or Suppliers, during your employment or within 18 months
after the termination of your employment with the Company, would be unfair
competition and would cause substantial damages to the Company. Consequently, in
consideration of your employment with the Company as Executive Vice President
and President of Sabre Airline Solutions and the Company’s covenants in this
Agreement, you make the following covenants described in this Section 8:


5

--------------------------------------------------------------------------------





(a)
Non-solicitation of Company Customers and Suppliers. During the Employment
Period and for 18 months following any Date of Termination, you shall not,
directly or indirectly, on behalf of yourself or of anyone other than the
Company, solicit or hire or attempt to solicit or hire (or assist any third
party in soliciting or hiring or attempting to solicit or hire) any Customer or
Supplier in connection with any business activity that then competes with the
Company.

(b)
Non-solicitation of Company Employees. During the Employment Period and for 18
months following any Date of Termination, you shall not, without the prior
written consent of the Chief Executive Officer of the Company, directly or
indirectly, on behalf of yourself or any third party, solicit or hire or recruit
or, other than in the good faith performance of your duties, induce or encourage
(or assist any third party in hiring, soliciting, recruiting, inducing or
encouraging) any employees of the Company or any individuals who were employees
within the six month period immediately prior thereto to terminate or otherwise
alter his or her employment with the Company. Notwithstanding the foregoing, the
restrictions contained in this Section 8(b) shall not apply to (i) general
solicitations that are not specifically directed to employees of the Company or
(ii) serving as a reference at the request of an employee.

(c)
Non-competition with the Company. During the Employment Period and for 18 months
following any Date of Termination, you shall not, directly or indirectly,
whether as an employee, director, owner, partner, shareholder (other than the
passive ownership of securities in any public enterprise which represent no more
than five percent (5%) of the voting power of all securities of such
enterprise), consultant, agent, co-venturer, or independent contractor or
otherwise, or through any “person” (which, for purposes of this subsection,
shall mean an individual, a corporation, a partnership, an association, a
joint-stock company, a trust, any unincorporated organization, or a government
or political subdivision thereof), perform any services for or on behalf of, any
Competitor of the Company. For purposes of this Section 8, a Competitor of the
Company shall mean (i) any entity or business (x) that competes or (y) engages
in a line of business that competes, in each of (x) and (y), with the business
of the Company, and (ii) any unit, division, line of business, parent,
subsidiary, affiliate (as defined in Rule 144 under the Securities Act of 1933,
as amended), successor or assign of Travelport, Amadeus, AMEX, Etihad Airways,
American Airlines, United Airlines, Delta Airlines, Lufthansa Group, Expedia,
Priceline, TripAdvisor, Alphabet, Amazon, Facebook, Concur/SAP, Oracle,
Farelogix, TravelClick, Carlson Wagonlit, BCD Travel, Hewlett Packard
Enterprises, Travelsky, Hogg Robinson Group Travel, Computer Sciences
Corporation, SITA, Hewlett Packard, or Jeppesen, it being understood and agreed
in the event that any of such entities and their respective affiliates,
successors and assigns no longer engages in a line of business that competes
with any business of the Company, such entity shall no longer be deemed a
Competitor of the Company for purposes of this Section 8.

(d)
Non-disclosure of Confidential Information and Trade Secrets. During the
Employment Period and thereafter, except in the good faith performance of your
duties hereunder or where required by law, statute, regulation or rule of any
governmental body or agency, or pursuant to a subpoena or court order, you shall
not, directly or indirectly, for your own account or for the account of any
other person, firm or entity, use or disclose any Confidential Information or
proprietary Trade Secrets of the Company to any third person unless such
Confidential Information or Trade Secret has been previously disclosed to the
public or is in the public domain (other than by reason of your breach of this
paragraph).

(e)
Non-Disparagement. You agree not to defame or disparage any of the Company or
any of their respective officers, directors, members, executives or employees.
You agree to reasonably cooperate with the Company (at no expense to you) in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company or their respective directors, members, officers,
executives or employees. The Company agrees to instruct its executive officers
not to, other than in connection with the good faith performance of their duties
or exercise of their rights, defame or disparage you.



6

--------------------------------------------------------------------------------







(f)
Enforceability of Covenants. You acknowledge that the Company has a present and
future expectation of business from and with the Customers and Suppliers. You
acknowledge the reasonableness of the term, geographical territory, and scope of
the covenants set forth in this Section 8, and you agree that you will not, in
any action, suit or other proceeding, deny the reasonableness of, or assert the
unreasonableness of, the premises, consideration or scope of the covenants set
forth herein and you hereby waive any such defense. You further acknowledge that
complying with the provisions contained in this Agreement will not preclude you
from engaging in a lawful profession, trade or business, or from becoming
gainfully employed. You agree that your covenants under this Section 8 are
separate and distinct obligations under this Agreement, and the failure or
alleged failure of the Company or the Board to perform obligations under any
other provisions of this Agreement shall not constitute a defense to the
enforceability of your covenants and obligations under this Section 8. You and
the Company each agrees that any breach of any covenant under this Section 8 may
result in irreparable damage and injury to the other party and that the other
party will be entitled to seek temporary and permanent injunctive relief in any
court of competent jurisdiction without the necessity of posting any bond,
unless otherwise required by the court.

(g)
Certain Exceptions. Notwithstanding anything set forth herein or in Exhibit A to
the contrary, nothing in this Agreement shall (i) prohibit you from making
reports of possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities Exchange Act of 1934, as amended, or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of federal law or regulation, or (ii) require notification or prior
approval by the Company of any such report; provided that, you are not
authorized to disclose communications with counsel that were made for the
purpose of receiving legal advice or that contain legal advice or that are
protected by the attorney work product or similar privilege. Furthermore, you
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.

9.    Post-Employment Transition and Cooperation
Upon and after the termination of your employment with the Company for any
reason (except your death or, if lacking sufficient physical or mental ability,
your Disability), you will execute any and all documents and take any and all
actions that the Company may reasonably request to effect the transition of your
duties and responsibilities to a successor, including without limitation
resigning from any positions that you hold by virtue of your employment with the
Company. You will make yourself reasonably available with respect to, and to
cooperate in conjunction with, any litigation or investigation involving the
Company, and any administrative matters (including the execution of documents,
as reasonably requested). The Company agrees to compensate you (other than with
respect to the provision of testimony) for such cooperation at an hourly rate
commensurate with your Base Salary on the Date of Termination, to reimburse you
for all reasonable expenses actually incurred in connection with cooperation
pursuant to this Section 9, and to provide you with legal representation.
10.    Code Section 280G
(a)
If, after the Effective Time, none of the Company or any of its consolidated
subsidiaries are an entity whose stock is readily tradable on an established
securities market (or otherwise) and a “change of control” under Regulation
1.280G of the Internal Revenue Code of 1986, as amended (the “Code”) occurs, you
and the Company shall cooperate and use commercially reasonable best efforts to
take such actions as may be necessary to avoid the imposition of the excise tax
imposed by Section



7

--------------------------------------------------------------------------------





4999 of the Code or a loss of deductibility under Section 280G of the Code,
including without limitation your agreement to waive the accelerated vesting,
lapse of restrictions or payment of any such payments and benefits and the
Company seeking to obtain stockholder approval in accordance with the terms of
Section 280G(b)(5).
(b)
If, after the Effective Time, there occurs a transaction that constitutes a
“change of control” under Regulation 1.280G of the Code and, immediately prior
to the consummation of such change of control, the Company or any of its
consolidated subsidiaries are an entity whose equity securities are readily
tradable on an established securities market (or otherwise), the following
provisions will apply:

(1)
If any payments or benefits provided or to be provided by the Company or its
affiliates to you or for your benefit pursuant to the terms of this Agreement or
otherwise (the “Covered Payments”) constitute parachute payments within the
meaning of Section 280G of the Code (“Parachute Payments”) and would, but for
this Section 10(b), be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then the Covered Payments shall be payable
either (A) in full or (B) reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax, whichever of
the foregoing results in your receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax). If required to be reduced pursuant to the foregoing, the Covered Payments
shall be reduced in a manner consistent with the requirements of Section 409A of
the Code, to the extent applicable, and where two or more economically
equivalent amounts are subject to reduction but payable at different times, such
amounts payable at the later time shall be reduced first but not below zero. If
the Covered Payments are paid in full, you will be solely responsible for the
payment of any Excise Tax and the Company will have no further obligations with
respect thereto.

(2)
Any determinations required under this Section 10(b) shall be made in writing by
the Company or by an accounting firm selected and paid for by the Company. You
shall provide the Company with such information and documents as the Company may
reasonably request in order to make a determination under this Section 10.

11.    Miscellaneous
(a)
Dispute Resolution. The laws of the state of Texas will govern the construction,
interpretation and enforcement of this Agreement. The parties agree that any and
all claims, disputes, or controversies arising out of or related to this
Agreement, or the breach of this Agreement, shall be resolved by binding
arbitration, except as otherwise provided in Section 8 of this Agreement. The
parties will submit the dispute, within 30 business days following service of
notice of such dispute by one party on the other, to the Judicial Arbitration
and Mediation Services (J*A*M*S/Endispute) for prompt resolution in Dallas,
Texas, under its rules for labor and employment disputes. There shall be a
single arbitrator, chosen in accordance with such rules, who shall be currently
licensed to practice law. The parties hereby agree to the J*A*M*S Optional
Appeal Procedures as in effect as of the date any award by the arbitrator has
become final. Subject to any such appeal, the decision of the arbitrator will be
final and binding upon the parties, and judgment may be entered thereon in
accordance with applicable law in any court having jurisdiction. The arbitrator
shall have the authority to make an award of monetary damages and interest
thereon. The arbitrator shall have no authority to award, and the parties hereby
waive any right to seek or receive, specific performance or an injunction. The
arbitrator will have no authority to order a modification or amendment of this
Agreement. Subject to the following sentence, the Company shall pay for any
administrative, hearing or arbitrator fees



8

--------------------------------------------------------------------------------





charged by the arbitrator or J*A*M*S, except that you shall pay any filing fees
associated with any arbitration that you initiation, but only so much of the
filing fee as you would have instead paid had you filed a complaint in a court
of law. The arbitrator shall have the authority to award costs of arbitration,
including reasonable attorney’s fees, to the prevailing party, where provided by
applicable law, but in the absence of such award the parties shall bear their
own attorney fees.


(b)
Code Section 409A. (i) If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, the Company shall,
after consulting with you, reform such provision to comply with Section 409A of
the Code; provided, that the Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to you of the applicable
provision without violating the provisions of Section 409A of the Code. (ii)
Notwithstanding any provision to the contrary in this Agreement, if the date of
any payment or the commencement of any installment payments payable under this
Agreement must be delayed for six months in order to meet the requirements of
Section 409A(a)(2)(B) of the Code applicable to “specified employees”, then any
such payment or payments shall not be made or provided (subject to the last
sentence hereof) prior to the earlier of (A) the expiration of the six month
period measured from the date of your “separation from service” (as such term is
defined in Treasury Regulations issued under Code Section 409A) or (B) the date
of your death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 11(b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum, and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. (iii) A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” (iv) (a) All expenses or other
reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by you; (b) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year; and (c) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit. (v) For purposes of Code Section 409A, your right
to receive any installment payments pursuant to this Agreement shall be treated
as a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.



(c)
Clawback. Notwithstanding anything in this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, the Executive
Compensation Recovery Policy (as amended from time to time, the “Clawback
Policy”) or the requirements of an exchange on which the Company’s shares are
listed for trading, to recoup compensation paid to you pursuant to this
Agreement or otherwise, and you agree to comply with any Company request or
demand for repayment. You further acknowledge that the Clawback Policy may be
modified from time to time in the sole discretion of the Company and without
your consent, and that such modification will be deemed to amend this Agreement.
You further acknowledge and agree that the Clawback Policy as in effect from
time to time may apply to any and all payments of compensation and benefits
(other than your base salary and benefits under any tax-qualified retirement
plan or health and welfare plan) as specified in the Clawback Policy from time
to time; provided that the application of the Clawback Policy with respect to
any payments or benefits paid or provided to you will be subject to the
limitations and restrictions set forth in the Clawback Policy.



9

--------------------------------------------------------------------------------







(d)
No Violation. You represent and warrant to, and agree with, the Company that as
of the Effective Time (i) neither the execution and delivery of this Agreement
nor the performance of your duties hereunder violates or will violate the
provisions of any other written agreement to which you are a party or by which
you are bound or become bound, (ii) there are no written agreements by which you
are currently bound which would prevent you from performing your duties
hereunder, and (iii) other than as disclosed in writing to the Company, there
are no contracts to assign inventions or other intellectual property that are
now in existence between you and any other person or entity.



(e)
Attorney’s Fees. The Company shall pay your reasonable attorney’s fees and any
disbursements reasonably incurred by you in connection with the negotiation of
this Agreement.



(f)
No Mitigation. (i) You shall not be required to seek other employment or
otherwise mitigate the amount of any payments to be made by the Company pursuant
to this Agreement; and (ii) the payments provided pursuant to this Agreement
shall not be reduced by any compensation earned by you as the result of
employment by another employer after the Date of Termination or otherwise.



(g)
Entire Agreement; Amendment. This Agreement represents the entire understanding
with respect to the subject matter contained herein. Only a writing that has
been signed by both you and the Company may modify this Agreement. Any and all
previous employment agreements, severance agreements and executive termination
benefits agreements are cancelled as of the Effective Time and the benefits
under this Agreement are in lieu of, and in full substitution for, any other
severance or post-employment benefits pursuant to any other agreement,
arrangement or understanding with the Company or any of its affiliates;
provided, however, that any prior equity awards shall remain in full force and
effect.



(h)
Successors. This Agreement shall be binding upon and inure to the benefit of (i)
the heirs, executors and legal representatives of you upon your death and (ii)
any successor of the Company. Any such successor of the Company shall be deemed
substituted for the Company under the terms of this Agreement for all purposes.
As used herein, “successor” shall include any person, firm, corporation, or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.



(i)
Effectiveness. Notwithstanding anything to the contrary herein, the parties
expressly acknowledge and agree that this Agreement will not become effective
until each party has duly executed and delivered its respective signature
hereto. Executive acknowledges and agrees that the Company’s decision to execute
and deliver this Agreement will be made in its sole discretion. Nothing in this
Agreement has created or will create a binding obligation of any party hereto
until the due execution hereof.



[Signature Page Follows]


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the day and year first written above, with such Agreement to
become effective as of the Effective Time.
EXECUTIVE
 
/s/ David Shirk
David Shirk


 
 
SABRE CORPORATION


 
/s/ William G. Robinson, Jr.
Name: William G. Robinson, Jr.
Title: EVP and Chief Human Resources Officer











11

--------------------------------------------------------------------------------


        


EXHIBIT A
FORM OF GENERAL RELEASE




THIS GENERAL RELEASE (this “Release”) is entered into by and among Sabre
Corporation (“Sabre”), referred to below as the “Company”, and [Executive Name]
(referred to below as the “Executive”) as of the ___ day of ____ 20XX. The
Company and the Executive agree as follows:


1.    Employment Status. The Executive’s employment with the Company shall
terminate effective as of ___________, 20XX, and as of such date, the Executive
shall be deemed to have resigned from any and all directorships, officers and
other positions that he holds at the Company or any of its subsidiaries or
affiliates.


2.    Payment and Benefits. Upon the effectiveness of the terms set forth
herein, as provided in Section X hereof, the Company shall provide the Employee
with the payments and benefits as set forth in the Employment Agreement by and
between Company and the Executive dated April 5, 2017 (“Employment Agreement”).


3.    No Liability. This Release does not constitute an admission by the
Company, or any of their subsidiaries, affiliates, divisions, trustees,
officers, directors, partners, agents, or employees, or by the Executive, of any
unlawful acts or of any violation of federal, state or local laws.


4.    Release. (a) In consideration of the payments and benefits set forth in
the Employment Agreement, the Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Executive
Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company and in such capacity each of its subsidiaries,
affiliates, divisions, successors, assigns, trustees, officers, directors,
partners, agents, and former and current employees, including without limitation
all persons acting by through, under or in concert with any them, (collectively,
the “Company Releasees”), and each of them from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, whether in law or equity and whether arising under
federal, state or local law and in particular, but not limited to, claims based
upon express or implied contract, promissory estoppel, fraud, misrepresentation,
wages or benefits owed, claims for torts, including but not limited to
defamation, intentional or negligent infliction of emotional distress, claims
for wrongful discharge, discrimination, or retaliation, claims under the
Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, 42 U.S.C. 1981, the Civil Rights Acts of
1866 and 1872, the Family and Medical Leave Act of 1993 (“FMLA”), the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Genetic Information Nondiscrimination Act (“GINA”), the Fair
Labor Standards Act of 1938 (“FLSA”), the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), the National Labor Relations Act (“NLRA”),
the Sarbanes Oxley Act (“SOX”), the Employee Retirement Income Security Act
(“ERISA”), the Racketeer Influenced and Corrupt Organization Act (“RICO”), the
Texas Labor Code, and any and all local, state and federal statutes, laws or
ordinances which prohibit discrimination or retaliation on the basis of workers’
compensation status, but do not include workers’ compensation claims or claims
for unemployment or state disability insurance benefits.


(b) Nothing in this Release is intended to or shall be interpreted to waive,
release, or relinquish Executive’s rights with respect to vested benefits, if
any, to which he may be entitled under the above referenced “Employment
Agreement.” Moreover, nothing herein shall release the Company from its
obligations arising under or referred to or described in the Employment
Agreement to be performed after the date of this Release, or any right of
indemnification or insurance to which the Executive is entitled. It is the
express intent of Executive to fully and finally resolve and compromise any and
all legally waiveable claims against the Company Releasees as of the time
Executive executes this Release.





--------------------------------------------------------------------------------

        




(c) In addition, nothing in this Release is intended to interfere with the
Executive’s right to file a charge with the Equal Employment Opportunity
Commission or other governmental entity in connection with any claim the
Executives believes he may have against the Company Releasees. However, by
executing this Release, the Executive hereby waives the right to recover in any
proceeding that the Executive may bring before the Equal Employment Opportunity
Commission or any other governmental entity or in any proceeding brought by the
Equal Employment Opportunity Commission or any other governmental entity on the
Executive’s behalf. Executive, by signing below, specifically represents to the
Company that he has entered into this Release knowingly and voluntarily.
Excluded from this Release are claims that cannot be waived by law; Executive
does waive his right to any monetary recovery should any agency pursue any
claims against Company Releasees on his behalf.


(d) Notwithstanding anything set forth herein to the contrary, nothing in this
Release shall (i) prohibit Executive from making reports of possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Securities and Exchange Commission (the “SEC”), in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934, as amended, or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of federal law or
regulation, or (ii) require notification or prior approval by the Company of any
such report; provided that Executive is not authorized to disclose
communications with counsel that were made for the purpose of receiving legal
advice or that contain legal advice or that are protected by the attorney work
product or similar privilege. Furthermore, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.


5.    Bar. The Executive acknowledges and agrees that if he should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Company Releasees with respect to any cause, matter or
thing which is the subject of the release under Paragraph 4 of this Release,
this Release may be raised as a complete bar to any such action, claim or
proceeding, and the applicable Company Releasee may recover from the Executive
all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.


6.    Restrictive Covenants. Without limitation to other provisions therein, the
Executive acknowledges that the provisions of Sections 8 and 9 of the Employment
Agreement shall continue to apply pursuant to their terms.


7.    Disputes. This Release is governed by the dispute resolution process set
forth in Section 11(a) of the Employment Agreement.


8.    Time to Consider Release. Executive has 21 calendar days to review and
consider the provisions of this Release. Executive does not have to wait 21 days
to accept the Release. If at the end of this 21 day period, Executive has not
returned an executed copy of this Release and mailed it to the Executive Vice
President and Chief Human Resources Officer at 3150 Sabre Drive, Southlake, TX
76092, Executive understands that Company Releasees are not required to accept
the Release and provide him with any of the benefits described above (or
incorporated by reference into this Release).


9.    Revocation Period. Executive has a period of 7 days following the
execution of this Release to revoke the acceptance. To revoke, Executive must
provide written notice to Company Releasees, delivered to the attention of the
Executive Vice President and Chief Human Resources Officer at 3150 Sabre Drive,
Southlake, TX 76092. This written notice must be received by 5pm CST on the 7th
day following the execution of the Release (the day of initial execution is not
included in this calculation).




A-2

--------------------------------------------------------------------------------

        


10.    Right to an Attorney. Company Releasees have advised Executive to consult
with an attorney (at his own costs) before signing this Release. Executive
understands it is his right to consult counsel before signing, and he
acknowledges that he is being given adequate time to do so.


11.    Knowingly and Voluntarily. Executive agrees that he fully understands all
provisions of this Release. Executive is voluntarily entering into this Release
with full knowledge of the terms contained in the Release and the fact that he
does not have to sign the Release.


12.    Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.


[Signature Page Follows]


    


A-3

--------------------------------------------------------------------------------

        




IN WITNESS WHEREOF, the parties have executed this Release on the _____ day of
______, 20XX.




EXECUTIVE
 
 
Name


 
 
SABRE CORPORATION


 
 
Name:
Title:





A-4

--------------------------------------------------------------------------------


        


EXHIBIT B
CERTAIN DEFINITIONS
Trade Secrets Defined. As used in this Agreement, the term “Trade Secrets” shall
mean all secret, proprietary or confidential information regarding the Company
(which shall mean and include for purposes of this Exhibit B all of the
Company’s subsidiaries and all affiliated companies and joint ventures connected
by ownership to the Company at any time) or any Company activity that fits
within the definition of “trade secrets” under the Uniform Trade Secrets Act or
other applicable law. Without limiting the foregoing or any definition of Trade
Secrets, Trade Secrets protected hereunder shall include all source codes and
object codes for the Company’s software and all website design information to
the extent that such information fits within the Uniform Trade Secrets Act.
Nothing in this Agreement is intended, or shall be construed, to limit the
protections of any applicable law protecting trade secrets or other confidential
information. “Trade Secrets” shall not include information that has become
generally available to the public, other than information that has become
available as a result, directly or indirectly, of your failure to comply with
any of your obligations to the Company or its affiliates. This definition shall
not limit any definition of “trade secrets” or any equivalent term under the
Uniform Trade Secrets Act or any other state, local or federal law.
Confidential Information Defined. As used in this Agreement, the term
“Confidential Information” shall mean all material information regarding the
Company and any of its affiliates, any Company activity or the activity of any
Company affiliate, Company business or the business of any Company affiliate or
Company Customer or the Customers of any Company affiliate that is not generally
known to persons not employed or retained (as employees or as independent
contractors or agents) by the Company, that is not generally disclosed by
Company practice or authority to persons not employed by the Company, that does
not rise to the level of a Trade Secret and that is the subject of reasonable
efforts to keep it confidential. Confidential Information shall, to the extent
such information is not a Trade Secret and to the extent material, include, but
not be limited to product code, product concepts, production techniques,
technical information regarding the Company or Company affiliate products or
services, production processes and product/service development, operations
techniques, product/service formulas, information concerning Company or Company
affiliate techniques for use and integration of its website and other
products/services, current and future development and expansion or contraction
plans of the Company or any affiliate, sale/acquisition plans and contacts,
marketing plans and contacts, information concerning the legal affairs of the
Company or any affiliate and certain information concerning the strategy,
tactics and financial affairs of the Company or any affiliate. “Confidential
Information” shall not include information that has become generally available
to the public, other than information that has become available as a result,
directly or indirectly, of your failure to comply with any of your obligations
to the Company or its affiliates. This definition shall not limit any definition
of “confidential information” or any equivalent term under the Uniform Trade
Secrets Act or any other state, local or federal law.







--------------------------------------------------------------------------------


        


EXHIBIT C


BONUS REPAYMENT AGREEMENT


Congratulations on your new position with Sabre Corporation (the “Company”). You
will receive a signing bonus in the aggregate amount of $75,000, to be paid
within 30 days of the Effective Time of your Employment Agreement, contingent
upon your execution of the following Bonus Repayment Agreement (the
“Agreement”):


If, within one year after the Effective Date of the Employment Agreement by and
between the Company and you dated April 5, 2017 (“Employment Agreement”), you
are terminated by the Company for Cause, or resign other than for Good Reason,
as such terms are defined in your Employment Agreement, you will reimburse the
Company for the entire amount of the signing bonus you have received as of the
Date of Termination (as defined in the Employment Agreement).




1.
This Agreement is independent of any other agreement (if any) you have or may
have with the Company, except that the determination of whether your employment
was terminated by the Company for Cause, or by you without Good Reason, shall be
determined in accordance with the terms of your employment agreement, including
the provisions thereof related to mandatory arbitration of issues related to
termination of your employment. The existence of any claim you may have against
the Company shall not serve as a defense to enforcement of this Agreement.



2.
If any provision of this Agreement is held by any court to be invalid or
unenforceable, the invalid or unenforceable provision shall be fully severable,
and the Agreement shall be construed as if the invalid or unenforceable
provision never comprised part of this Agreement. Further, in lieu of the
invalid or unenforceable provision, there shall be automatically added, a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.



3.
You hereby authorize the Company to deduct from your final paycheck the bonus
reimbursement due the Company under this Agreement, and any other amounts due
the Company when your employment terminates, whatever the reason for
termination, to the extent permitted in accordance with applicable law.



4.
This Agreement shall be interpreted under, and governed by, the laws of the
State of Texas and may be enforced in any state or federal court in Tarrant
County, Texas.



5.
Any modifications to this Agreement must be in writing and signed by both
parties.



This Repayment Agreement and all of its Amendments do not constitute a contract
of continuous employment or a guarantee of employment with the Company.
Employment with the Company is governed by the terms of your Employment
Agreement.


[Signature Page Follows]







--------------------------------------------------------------------------------

        


Agreed and accepted, on April 5, 2017:




EXECUTIVE
 
/s/ David Shirk
David Shirk


 
 
SABRE CORPORATION


 
/s/ William G. Robinson, Jr.
Name: William G. Robinson, Jr.
Title: EVP and Chief Human Resources Officer





C-2